Citation Nr: 1013388	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative arthritis, status-post total knee arthroplasty 
with revision.

2.  Entitlement to service connection for chronic low back 
strain with degenerative joint disease of the lumbar spine.

3.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for hypertension has been 
received and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945 and from March 1947 to November 1964.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  Although the RO appears to have determined that 
new and material evidence has been submitted to reopen the 
claim for service connection for hypertension, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran presented testimony at the Manchester, New 
Hampshire RO in May 2008.

The Board notes that although the Veteran initially submitted 
a notice of disagreement with all of the issues denied in the 
April 2008 rating decision on appeal; the Veteran has not 
submitted a substantive appeal with regard to the issues of 
entitlement to a compensable evaluation for bilateral hearing 
loss; service connection for tinnitus; service connection for 
coronary artery disease; service connection for 
cerebrovascular disease; service connection for central 
retinal vein occlusion; and service connection for a right 
hip condition, and the issues have not been certified for 
appeal.  Accordingly, the Board will not consider these 
issues.  See April 2008 notice of disagreement, May 2008 
statement from the Veteran and July 2009 VA Form 9.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current left knee disability, left knee degenerative 
arthritis, was incurred as the result of an injury during 
active military duty.

2.  A current low back disability, chronic low back strain 
with degenerative joint disease of the lumbar spine, was 
incurred as the result of an injury during active military 
duty.

3.  In an unappealed May 1966 rating decision, the RO denied 
the Veteran entitlement to service connection for 
hypertension.

4.  The evidence associated with the claims file subsequent 
to the May 1966 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the clam, is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  
2.  A low back disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Service Connection Claims

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Left Knee Degenerative Arthritis

The Veteran contends that his current left knee degenerative 
arthritis is related to an injury he sustained during a 
parachute jump while on active duty in China in 1945.  More 
specifically, during his May 2008 hearing, the Veteran 
testified further that he sustained an injury to his left 
knee on his 53rd parachute jump and that a medic treated his 
knee with cold patches, ice and medication and wrapped it.  
He testified further that in years later, he began having 
problems with his left knee, which have continued to the 
present time.

The competent medical evidence of record shows that the 
Veteran has a current left knee disability.  

A January 1981 x-ray showed evidence of minimal degenerative 
changes of the left knee.  An October 1985 x-ray of the left 
knee revealed mild degenerative changes to the left knee.  A 
January 1987 x-ray of the left knee showed medial joint space 
narrowing with slight para-articular calcification and 
evidence of bowlegged deformity.  See treatment records from 
Seacoast Orthopedics & Sports Medicine.  Treatment records 
from Frisbee Memorial Hospital show that in June 1987, the 
Veteran underwent a total left knee replacement, which 
failed.  Subsequently, in September 2006, had a revision of 
the left knee replacement at the Portsmouth Regional 
Hospital.  These records indicate that he had experienced 
chronic and progressive left knee pain since his original 
left knee replacement in 1987.

Private treatment records from T.K, MD, the Veteran's private 
physician show that on examination in April 2007, status post 
revision of his total left knee replacement, the Veteran 
reported injuring his left knee during a fall while 
performing duties as a paratrooper in service.  The Veteran 
reported that he had ligament damage due to the fall and that 
he subsequently had a worsening of the knee pain related to 
arthritic changes over the years.  Dr. T.K. opined that more 
likely than not, the Veteran's left knee arthritis is a 
result of his injury in service.  See April 2007 treatment 
records from T.K., MD.

The report from a February 2008 VA examination shows that the 
Veteran reported that while on active duty in China in 1945, 
he came in on a hard landing after a parachute jump and 
subsequently, had pain in his left knee.  The Veteran also 
reported that his left knee had been getting progressively 
worse since 1945, resulting in a total left knee replacement 
in June 1987, and a revision of the left knee replacement in 
September 2006.  The examiner also noted that a January 1981 
x-ray showed evidence of left knee minimal degenerative 
changes in the medial compartment and left patella.  The 
Veteran reported using a cane for ambulation, flare-ups of 
pain approximately once a month and with poor weather, and at 
the time of the examination, he complained that his left knee 
had gotten mildly worse.  The examiner diagnosed severe 
degenerative arthritis of the left knee, status post total 
left knee replacement with subsequent revision, and opined 
that the Veteran's left knee arthritis is at least as likely 
as not caused by his "in-service-related" injuries.  In 
rendering his opinion, the examiner noted that although 
treatment for the left knee is not well-documented in the 
claims folder, the Veteran's injury pattern and dates are 
consistent with an injury pattern that could have started 
while he was in the military.

Service treatment records are negative for any evidence of a 
left knee injury or disability.  However, the Veteran's 
separation documents, including his DD-214 and his Enlisted 
Record and Report of Separation show that he served as a 
Parachute Rigger and Repairman and that he had over four 
years of foreign service, including service in the China 
Burma India theater of operations in 1945.  He also was 
awarded the Asiatic Pacific Service Medal.  Thus, the 
conditions of his service are consistent with his reports of 
a left knee injury during a parachute jump.  38 U.S.C.A. 
§ 5104(a).  Therefore, the evidence supports a finding that 
the Veteran sustained an injury to his left knee during a 
parachute jump in service and that he has a current left knee 
disability.  

A left knee injury is manifested by symptoms that the Veteran 
is competent to report.  He has provided competent evidence 
of a continuity of symptomatology, and a VA examiner and the 
Veteran's private physician have also provided medical 
opinions linking his current left knee disability to an in-
service injury. There is no medical opinion against that of 
the VA examiner and the private physician, and those opinions 
were based on an accurate history and supported by implicit 
rationales.  

The Board notes that C.M., the Veteran's brother also 
submitted a statement, indicating that the Veteran had 
informed him of a left knee injury during a parachute jump 
while stationed in China in 1945.  This statement along with 
statements by the Veteran provides competent evidence of a 
left knee injury during active duty and a continuity of 
symptoms since.  They provide a sufficient basis for 
establishing service connection.  Davidson, Jandreau, Barr, 
all supra.  

There is evidence against the claim, inasmuch as the 
contemporaneous record does not document a left knee 
disability for many years after service.  The evidence is, 
however, in at least equipoise.   Resolving reasonable doubt 
in the appellant's favor, the claim is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Chronic Low Back Strain

The Veteran contends that his current chronic low back strain 
with degenerative joint disease of the lumbar spine is 
related to injuries to his back, sustained while performing 
military operations during active duty in 1959 and 1963.   He 
has also reported that after his separation from service, x-
rays diagnosed degenerative changes of the back.  The Veteran 
claims that he continues to have problems with his back on an 
almost daily basis and that he treats his back disability 
with Motrin.  See May 2008 hearing transcript and October 
2007 statement from the Veteran.

The competent medical evidence of record shows that the 
Veteran has a current low back disability.  

X-rays taken at Frisbee Memorial Hospital in January 1978 
showed degenerative changes to the lumbar spine.  X-rays 
taken at Seacoast Orthopedic and Sports Medicine 
approximately one year later in 1979, revealed evidence of 
degenerative disc disease, including disc narrowing at the L3 
and L4 levels.

The report from a February 2008 VA examination shows that the 
Veteran reported that his current low back problems started 
while he was in the Strategic Air Command at Pease Air Force 
Base around 1963.  Specifically, the Veteran reported 
experiencing pain in his back after he tried to control a 
wheelbarrow and that he was hospitalized for a month after 
the injury.  The Veteran also reported making 53 jumps as a 
paratrooper.  The Veteran also complained of daily, 
intermittent, dull pain across the entire low back, with no 
radiation; flare-ups several times a week; and difficulty 
straightening his spine.  The examiner diagnosed chronic low 
back strain with evidence of degenerative joint disease of 
the lumbar spine and opined that the Veteran's low back 
condition is most likely caused by or a result of his in-
service injuries.  In rendering his opinion, the examiner 
noted that the Veteran's injuries are well documented in the 
claims folder and given the fact that he was a paratrooper, 
he could have developed a chronic low back condition.

Service treatment records show that in March 1959, during his 
second period of active duty, the Veteran was seen for 
complaints of pain in his lower back after feeling something 
"give way" in his back during turning and stretching the 
night before.  On physical examination, he had spasms of the 
left paralumbar muscles, slight tenderness over the left 
sacroiliac joint, pain in the left sacroiliac joint on 
bending forward, and limitation of forward flexion.  He was 
diagnosed at that time with a sacroiliac strain.  The Veteran 
was seen again in April 1960 for complaints of a sharp pain 
in his back.  An x-ray taken at that time was negative and 
there was no tenderness to palpation.  In October 1963, the 
Veteran received treatment for complaints of low back pain 
after trying to control a wheelbarrow.  He was diagnosed at 
that time with low back pain.  At the time of his separation 
in July 1964, there was no notation of a back disability.

The above-noted evidence supports a finding that the Veteran 
injured his back in service and that he has a current low 
back disability.  A low back injury is manifested by symptoms 
that the Veteran is competent to report.  He has provided 
competent evidence of a continuity of symptomatology, and the 
VA examiner has also provided a medical opinion linking his 
current low back disability to an in-service injury.  There 
is no medical opinion against that of the VA examiner, and 
that opinion was based on an accurate history and supported 
by an implicit rationale.  

The Board notes that C.M., the Veteran's brother also 
submitted a statement, indicating that the Veteran had 
informed him of a back injury during a strategic air command 
exercise in service.  This statement along with statements by 
the Veteran provides competent evidence of a low back injury 
during active duty and a continuity of symptoms since.  They 
provide a sufficient basis for establishing service 
connection.  Davidson, Jandreau, Barr, all supra.  

There is evidence against the claim, inasmuch as the 
contemporaneous record does not document a low back 
disability for many years after service.  The evidence is, 
however, in at least equipoise.   Resolving reasonable doubt 
in the appellant's favor, the claim is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Veteran did not initially file a claim for entitlement to 
service connection for hypertension.  However, during an 
April 1966 VA examination, the Veteran was diagnosed with 
hypertension.  Subsequently, in a May 1966 rating decision, 
the RO denied the Veteran entitlement to service connection 
for hypertensive vascular disease.  The RO did not give an 
explanation for its denial of the Veteran's claim.  The 
Veteran did not file an appeal and the decision became final.  
The Veteran's current claim to reopen was received in May 
2007.

The medical evidence added to the record since the May 1966 
rating decision includes a March 1978 statement from S.P., MD 
indicating that the Veteran had a long-standing history of 
hypertension for which he was taking medication.  The 
evidence also includes statements from the Veteran and his 
brother, indicating that the Veteran was initially diagnosed 
with hypertension in 1944 during active military duty.  In 
addition, the evidence includes a transcript of the Veteran's 
May 2008 hearing during which he testified that he was 
diagnosed with hypertension shortly upon returning to the 
United States from North Africa in 1944.  Since the only 
evidence of record at the time of the prior denial was the 
Veteran's service treatment records, which do not show a 
diagnosis of hypertension in 1944, and the report from the 
April 1966 VA examination, which shows a diagnosis of 
hypertension, but does not include a report from the Veteran 
regarding the onset of the disease or symptoms of the 
disease; the statements from S.P., MD, the Veteran and the 
Veteran's brother and the Veteran's testimony are not 
cumulative or redundant.  In addition, they relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the Veteran's hypertension is related to his active 
military service.  Moreover, this evidence is sufficiently 
supportive of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for hypertension is reopened.


ORDER

Service connection for left knee degenerative arthritis, 
status-post total knee arthroplasty with revision is granted.

Service connection for chronic low back strain with 
degenerative joint disease of the lumbar spine is granted.

New and material evidence has been presented, and the claim 
for service connection for hypertension is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran has reported that he has a current diagnosis of 
hypertension, which was originally diagnosed in 1944 during 
his active military service.  Service treatment records for 
the Veteran's first period of service from 1942-1945 are 
negative for any evidence of elevated blood pressure readings 
or hypertension.  Service treatment records for the Veteran's 
second period of service from 1947-1964 show slightly 
elevated blood pressure readings of 130/94 and 130/96 in 1957 
and 130/96 in 1962, but no diagnosis of hypertension.  The 
Veteran's blood pressure was within the normal range (132/84) 
at the time of his separation in July 1964.  However, during 
a VA examination in May 1966, only 1 1/2 years after his 
discharge from his second period of active duty, the 
Veteran's blood pressure was noted as 170/114 and he was 
diagnosed with hypertension.  The post-service medical 
evidence of record indicates that the Veteran has a past 
history of hypertension, with diagnoses by J.B., MD and S.P., 
MD in March 1978, and a more current diagnosis made at the 
Catholic Medical Center in January 1992.  However, 
contemporaneous evidence of an ongoing hypertensive disorder 
in the years following service is not of record.  

Accordingly, an examination and opinion are needed to 
determine the etiology of any currently demonstrated 
hypertension.  38 U.S.C.A. § 5103A(d) (West 2002).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA examination to 
determine the etiology of any currently 
present hypertension.  A diagnosis of 
hypertension should be confirmed or ruled 
out.  If hypertension is diagnosed, the 
examiner should provide an opinion as to 
whether the disorder is, at least as 
likely as not, related to the Veteran's 
active military service.

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so.

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued.  The case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


